 1

 2                                UNITED STATES DISTRICT COURT

 3                                         DISTRICT OF NEVADA

 4 UNITED STATES OF AMERICA,                        )
                                                    )         Case No. 2:19-mj-00302-NJK
 5                   Plaintiff,                     )
                                                    )         ORDER
 6 vs.                                              )
                                                    )         (Docket No. 13)
 7 KEVIN STUBBS,                                    )
                                                    )
 8                   Defendant.                     )
                                                    )
 9

10         Pending before the Court is a sealed ex parte motion to withdraw as counsel and request

11 for appointment of CJA counsel, filed by Defendant Kevin Stubbs’ attorney, Assistant Federal

12 Public Defender Heidi Ojeda. Docket No. 13.

13         For good cause shown, the Court GRANTS counsel’s motion. Docket No. 13. Ms. Ojeda

14 is withdrawn as Defendant’s attorney, as is the entire Federal Public Defender’s Office. The Court

15 ORDERS the immediate appointment of new counsel from the CJA panel to represent Defendant.

16 New counsel is directed to contact Ms. Ojeda immediately upon appointment, so that she can

17 arrange for the transfer of her file.

18         IT IS SO ORDERED.

19         DATED: May 21, 2019.

20

21                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
22

23
